Citation Nr: 0126036	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  98-05 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Entitlement to service connection for right knee, back 
and hip disorders.

3.  Entitlement to an increased rating for the postoperative 
residuals of left knee meniscectomies, currently evaluated as 
10 percent disabling 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1985 until 
October 1989.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

As discussed below, the issue regarding entitlement to 
service connection for a chronic acquired psychiatric 
disorder will be remanded.


FINDINGS OF FACT

1.  The record does not contain competent medical diagnoses 
regarding a right knee, back, or hip disability.

2.  The veteran failed without adequate reason to report for 
a scheduled VA examination in November 1999.


CONCLUSIONS OF LAW

1.  Right knee, back or hip disabilities were not incurred in 
active military service.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.317, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The criteria for the assignment of a higher disability 
evaluation for the postoperative residuals of left knee 
meniscectomies are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.655, Part 4, including Diagnostic Code 
5257 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran maintains that his service-connected left knee 
disability caused current right knee, back and hip 
disabilities.  He also maintains that the current disability 
evaluation for his left knee does not adequately reflect the 
true severity of his disability.  He alleges that his knee is 
painful and limits his activities.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) provided to both the veteran and 
his representative, specifically satisfies the requirement at 
§ 5103 of the new statute and that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claims. 

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and implementing 
regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), have also been fulfilled and that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims has been collected for review.  The 
veteran has presented testimony at a RO hearing.  In 
addition, a second personal hearing was scheduled in February 
2001, but the Board was informed that the veteran was 
incarcerated.  Another hearing was scheduled in September 
2001, but the veteran failed to appear.  In addition, VA 
physical examination was scheduled in November 1999; however, 
the veteran failed to appear.  Specifically, in regard to the 
service connection claims for right knee, back and hip 
disabilities, as there is no evidence of disability during 
service or currently, the Board does not find that further 
assistance is needed.  

In summary, the Board sees no prejudice to the veteran in 
considering the issues of entitlement to the service 
connection for right knee, back and hip disabilities or 
entitlement to an increased rating for a left knee 
disability.  

Right Knee, Back and Hip Disabilities

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

In regards to service connection, the veteran has provided no 
medical evidence to show current diagnoses of the claimed 
disorders.  Examination records dated as late as 1999 failed 
to document any diagnoses regarding right knee, back or hip 
disabilities.  The Board notes that the VA clinical records 
dated in July 1990 show that the veteran fell at work and hit 
his head, scraped his knee and sprained his back; however, 
the examiner noted that there was no serious trauma.  
Regardless, there are no indications in the remaining medical 
records of diagnoses concerning chronic disabilities of the 
right knee, back or hip. 

The only evidence of record that suggests the presence of the 
claimed disabilities is the veteran's statements.  I find 
that his statements are not sufficient competent evidence of 
current disability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "[i]n order for the 
veteran [to be granted service connection] . . . there must 
be evidence both of a service-connected disease or injury and 
a present disability which is attributable to such disease or 
injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Under these circumstances, it cannot be found that these 
statements are competent to demonstrate the existence of the 
claimed disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Further, the veteran reported in his April 1998 personal 
hearing that he received past VA treatment for these 
disabilities.  He also related that VA physicians indicated 
that he should file for VA benefits in conjunction with these 
disabilities.  However, the RO obtained records from the VA 
facility named by the veteran and they do not show such 
treatment for the claimed disabilities or an opinion by any 
physician.  He also reported that he would receive 
chiropractic treatment in the future, but the veteran did not 
submit records of private chiropractic treatment for the 
claimed disabilities.  Otherwise, the medical records are 
silent as to the claimed disabilities.  

As such, the record does not contain medical evidence of 
current disability, that is, of an impairment in earning 
capacity as the result of the claimed injury or residuals 
thereof as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Without proof of a current disability, service 
connection is denied.

Left Knee

In accordance with 38 C.F.R. §§ 4.1, 4.2 the service medical 
records disclose that the veteran underwent a partial left 
lateral meniscectomy in January 1989.  Based on evidence of 
ligamentous laxity noted on the October 1989 discharge 
examination, a March 1990 rating action granted service 
connection for the residuals of left knee injury under 
Diagnostic Code 5257.  

A June 1994 VA X-ray revealed early degenerative joint 
disease.  A February 1995 rating decision expanded service 
connection to include arthritis of the left knee; however, as 
there was no evidence of compensable limitation of motion, an 
increased rating was denied.  

VA records relate that the veteran underwent left knee 
arthroscopy in August 1996 and again in August 1998.  Follow-
up VA postoperative records from the August 1998 procedure 
dated in September 1998 show that the veteran did not have 
any pain and subluxation was described as good.  There were 
no reported abnormalities on examination.  There was no 
infection or draining and the scar was considered healed.  A 
March 1999 VA clinical report discloses that a meniscal 
transplant was recommended; however, the veteran opted to 
have a second medical opinion.

As noted in light of his claim, the veteran was scheduled and 
did not report to a November 1999 examination.  While VA has 
a statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  It is incumbent upon a veteran to 
submit to VA examinations when applying for a VA benefit, 
especially in instances, such as in this case, where the 
examination is essential to assessing the current severity of 
his service-connected disability.  38 C.F.R. § 3.326. 

In Olson v. Principi, 3 Vet. App. 480 (1992) the veteran 
failed to report for scheduled examinations.  In that case, 
the Court reiterated that the duty to assist is not always a 
one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.  Where a veteran fails to 
report for a scheduled examination, and does not provide VA 
with a justifiable excuse for his absence (examples of good 
cause cited in the regulation have not been asserted in this 
appeal), or make an attempt to reschedule, the benefit shall 
be denied because there remains no adequate means of 
effectively rating the service-connected disability.  See 38 
C.F.R. §§ 3.326, 3.327, 3.655; Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  Since VA has unsuccessfully attempted to 
obtain a recent examination of the veteran, and there is no 
competent evidence on file of good cause for missing the 
previously scheduled VA examination, the veteran's claim for 
an increased evaluation for residuals of a left knee injury 
must be denied.


ORDER

Service connection for right knee, back and hip disorders is 
denied.  

An increased rating for the postoperative residuals of left 
knee meniscectomies is denied.


REMAND

The RO determined that the appellant had not submitted a 
well-grounded claim for service connection for a psychiatric 
disorder.  As noted above, there has been a change in the law 
during the pendency of this appeal.  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law and implementing 
regulations, which were published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In particular, because 
there is evidence of a psychiatric diagnosis during service 
and currently, the Board finds that certain assistance must 
be rendered to comply with the VCAA.  While there is no 
competent medical evidence of continuing disability 
subsequent to service discharge (until 1997), the Board finds 
that VA examination and opinion should be obtained to assist 
in the determination of the claim. 

Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
or the implementing regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded 
appropriate VA examination to determine 
the current diagnosis of the claimed 
psychiatric disorder, and whether it is 
related to the veteran's active military 
service.  All necessary special studies 
should be performed and all clinical 
findings reported in detail.  The claims 
folder must be made available to the 
examiner.  The examiner must express an 
opinion as to whether the claimed 
psychiatric disorder is related to the 
veteran's active military service.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and applicable 
portions of 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) is fully complied with and 
satisfied.  

3.  If the RO's decision concerning 
service connection for a psychiatric 
disorder remain adverse to the veteran, 
it should provide him and his 
representative with a comprehensive SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



